 1   JESSE S. KAPLAN CSB# 103726
 2   5441 Fair Oaks Bl. Ste. C-1
     Carmichael, CA 95608
 3
     (916) 488-3030
 4   (916) 489-9297 fax

 5
     Attorney for Plaintiff
 6   DeANDRE SHOWERS
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10

11                       FOR THE EASTERN DISTRICT OF CALIFORNIA
                                          -o0o-
12

13

14

15   DeANDRE SHOWERS,                                       No. 2:16-CV-00053-CKD
16
                         Plaintiff,                         STIPULATED REQUEST FOR
17
                                                            STAY OF MOTION FOR
18                                                          406(b) ATTORNEY FEES
19   v.                                                     PENDING DETERMINATION
                                                            OF PLAINTIFF’S PAST-DUE
20
     Carolyn Colvin,                                              BENEFITS;
21   ACTING COMMISSIONER OF SOCIAL                                ORDER
22   SECURITY,

23
                      Defendant.
24   _____________________________________/
25
           IT IS HEREBY STIPULATED between plaintiff and defendant, though their respective
26

27   counsel the undersigned, that proceedings on plaintiff’s motion for attorney fees under 42
28
 1   U.S.C. §406(b) be stayed pending defendant agency’s full determination of the exact amount
 2
     of retroactive benefits due plaintiff, on which amount the attorney fee motion is based.
 3

 4          Plaintiff filed this motion in order to avoid any question regarding timeliness. However,

 5
     the motion itself indicates uncertainty about the amounts involved and explains why. The
 6
     situation here is rather complicated. As a result of an earlier administrative law judge decision
 7

 8   before this case reached this Court, plaintiff began receiving Supplemental Security Income
 9
     payments. Following this Court’s decision, remand, and a subsequent ALJ decision, plaintiff
10

11   was found disabled as of the earlier date he had alleged. This entitles him to further, earlier

12
     SSI benefits and also to Disabled Adult Child Social Security benefits.
13
            As of when plaintiff filed his attorney fee motion, first one notice and then another had
14

15   issued regarding his DAC benefits, one based on his mother’s earnings record and the other based

16   on his father’s. Only a few days ago, an SSI award notice issued. However, integration of all these
17
     differing amounts has not been performed by the agency, so the actual back benefit amount on
18
     which plaintiff’s motion is predicated remains unknown.
19

20
            Plaintiff will almost certainly have to file a slightly amended motion, modifying the

21   amounts discussed and requested.
22          THE PARTIES STIPULATE that, with the Court’s permission, proceedings on plaintiff’s
23
     attorney fee motion be stayed until the agency calculates the integrated and combined benefit
24
     amount and plaintiff files an amended motion incorporating that new information.
25

26          SO STIPULATED.

27          DATED:         December 11, 2018                      /s/ Jesse S. Kaplan
28
 1                                                                 JESSE S. KAPLAN
 2                                                                 Attorney for Plaintiff
                                                                   DeANDRE SHOWERS
 3

 4
                                                                   McGREGOR SCOTT
 5                                                                 United States Attorney
 6                                                                 DEBORAH LEE STACHEL
                                                                   Acting Regional Counsel, Region IX
 7                                                                 Social Security Administration
 8

 9
            DATED:          December 11, 2018                       /s/ per e-mail authorization
10                                                                 BEN A. PORTER
                                                                   Special Assistant U.S. Attorney
11
                                                                   Attorney for Defendant
12

13

14

15                                                ORDER
16

17
            For good cause shown on the basis of this stipulation, the requested stay is granted. Plaintiff
18
     shall file an amended motion for attorney fees within 30 days of receiving the agency’s notice
19

20   determining plaintiff’s actual past-due benefits.

21          SO ORDERED.
22
     Dated: December 14, 2018
23
                                                         _____________________________________
24                                                       CAROLYN K. DELANEY
25
                                                         UNITED STATES MAGISTRATE JUDGE

26

27

28
